MEMORANDUM **
Keith Terry Alden appeals from the district court’s judgments, following a limited remand pursuant to United States v. Ameline, 409 F.3d 1073 (9th Cir.2005) (en banc), concluding that it would not have imposed a materially different sentence had it known that the Sentencing Guidelines were advisory. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Alden contends that his sentence must be reversed because the district court failed to consider the “parsimony principle,” a consideration in 18 U.S.C. § 3553(a), when it declined to order full re-*553sentencing. This contention is not reviewable because the district court determined, on remand, that it would not have imposed a materially different sentence under an advisory Guidelines system. See United States v. Combs, 470 F.3d 1294, 1296-97 (9th Cir.2006).
Alden also contends that the district court erred by not ordering a resentencing hearing. This claim fails because there is no right to re-sentencing on a limited remand unless the district court determines it would have imposed a materially different sentence. See id. at 1297.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.